J-A28042-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

WESTLEY A. RETZLER,

                            Appellant                   No. 2543 EDA 2014


              Appeal from the Judgment of Sentence July 18, 2014
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-SA-0000288-2014


BEFORE: GANTMAN, P.J., PANELLA, and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED NOVEMBER 16, 2015

         Appellant, Westley A. Retzler, appeals pro se from the judgment of

sentence entered on July 18, 2014, in the Bucks County Court of Common

Pleas.     After review, we affirm in part, vacate in part, and remand for

resentencing.

         The trial court set forth the background of this matter as follows:

               On February 11, 2014, Falls Township Police Officer Jarrod
         Eisenhauer observed Appellant operating a gray Toyota sedan on
         Route 13 in Falls Township. Officer Eisenhauer effectuated a
         vehicle stop and issued a citation to Appellant due to his vehicle
         having a tinted cover over the license plate that was so dark that
         the plate could not be seen.

               On March 26, 2014, following a summary trial before
         Magisterial District Judge Jan Vislosky, Appellant was found
         guilty of displaying an obscured license plate in violation of 75
         Pa.C.S. § 1332(b)(1).
J-A28042-15


            Appellant filed a notice of summary appeal on April 25,
      2014, bringing the matter before this Court.         Thereafter,
      Appellant filed various motions which were considered at the
      time of the July 18, 2014 trial. The Commonwealth presented
      the testimony of Officer Eisenhauer who indicated that Appellant
      operated his vehicle with a tinted cover over his license plate,
      and the plate was so dirty and obscured “as to prevent the
      reading of the numbers or letters thereon at a reasonable
      distance.”    75 Pa.C.S. § 1332(b)(1).     Photographs of the
      obscured license plate were submitted as Exhibits C-1 and C-2.

            After considering the motions, the testimony, and other
      evidence presented, this Court found Appellant guilty of violating
      75 Pa.C.S. § 1332(b)(1). Additionally, we imposed a penalty
      upon Appellant in the form of a $100.00 fine. Appellant filed a
      [timely] Notice of Appeal to the Superior Court on August 14,
      2014.

Trial Court Opinion, 12/19/14, at 1-2 (footnote omitted).

      On September 11, 2014, the trial court directed Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b) on or before October 2, 2014.            On October 2, 2014, Appellant

instead filed a motion for an extension of time in which to file his Pa.R.A.P.

1925(b) statement.     Appellant’s motion was denied in an order filed on

November 21, 2014, and our review of the docket and certified record

reveals that Appellant did not file a Pa.R.A.P. 1925(b) statement.

      On   appeal,   Appellant   purports   to    raise   issues   concerning   the

admissibility of evidence and the sufficiency of the evidence.         Appellant’s

Brief at 3 (unnumbered pages). However, before we may reach Appellant’s

issues, we must first address Appellant’s aforementioned failure to file a

court-ordered Pa.R.A.P. 1925(b) statement.


                                     -2-
J-A28042-15


       It is well settled that when a trial court orders an appellant to file a

statement of errors complained of on appeal, any issues not raised in a

timely filed Pa.R.A.P 1925(b) statement are waived.             Commonwealth v.

Castillo, 888 A.2d 775 (Pa. 2005) (citing Commonwealth v. Lord, 719

A.2d 306 (Pa. 1998)).           Here, the trial court concluded that, because

Appellant failed to file a Pa.R.A.P 1925(b) statement, Appellant failed to

preserve his issues for appellate review. Trial Court Opinion, 12/19/14, at 2.

We agree with the trial court’s conclusion.

       Nevertheless, we are constrained to point out an issue with respect to

the legality of Appellant’s sentence.1            As noted above, the trial court

imposed a $100.00 fine for Appellant’s violation of 75 Pa.C.S. § 1332(b)(1).

However, 75 Pa.C.S. § 6502(a) only authorizes a fine of $25.00 for a

violation of 75 Pa.C.S. § 1332(b)(1).2           Accordingly, the trial court had no

authority to impose a fine of more than $25.00 for a violation of 75 Pa.C.S.

§ 1332(b)(1). Thus, Appellant’s sentence illegal. See Commonwealth v.

Vasquez, 744 A.2d 1280, 1284 (Pa. 2000) (“When a trial court imposes a
____________________________________________


1
    As noted above, Appellant waived the issues presented in his brief by
failing to file a Pa.R.A.P. 1925(b) statement. However, while his handwritten
brief is largely illegible and unintelligible, issues concerning the legality of a
sentence may be raised by this Court sua sponte. See Commonwealth v.
Johnson, 873 A.2d 704, 708, n.1 (Pa. Super. 2005) (“Challenges to an
illegal sentence can never be waived and may be reviewed sua sponte by
the Superior Court.”).
2
  We note that pursuant to 75 Pa.C.S. § 1332(c), a fine of $100.00 is
mandated for a violation of 75 Pa.C.S. § 1332(b)(2).



                                           -3-
J-A28042-15


sentence outside of the legal parameters prescribed by the applicable

statute, the sentence is illegal and should be remanded for correction.”).

      Accordingly, while we affirm Appellant’s guilty verdict with respect to

the violation of 75 Pa.C.S. § 1332(b)(1), we vacate the $100.00 fine. For

the reason set forth above, we remand this matter to the trial court for

resentencing pursuant to 75 Pa.C.S. § 6502(a).

      Judgment of sentence affirmed in part, vacated in part, and remanded

for resentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2015




                                     -4-